Decree of the Surrogate’s Court, Queens County, overruling and dismissing the objections filed by the special guardian, and Jacob L. Blumenson, creditor, and settling the account of the administratrix, affirmed, without costs. No opinion. Lazansky, P. J., Carswell and Johnston, JJ., concur; Hagarty, J., concurs, with the following memorandum: I concur, but for the reasons advanced in my dissenting opinion in Matter of George (256 App. Div. 270, 275), which reasons still obtain. It now affirmatively appears that the decedent, at the time of his death, was the owner, in equity at least, of the stock of the Par-Amount Shirt Shops, Inc., the beneficiary named in the insurance policies. Therefore, the estate of the decedent became entitled to the stock enhanced in value by the insurance when paid. All debts of the corporation were legally discharged in the proceeding involving the general assignment for the benefit of creditors, whereupon, at the conclusion of that proceeding, the decedent immediately became entitled to the return of the stock under the agreement of January 13, 1932. The proceeds of the policies did not pass to the assignee at the time of the assignment (Matter of McKinney, 15 Fed. 535), but only the cash surrender value, and there was no such value, as loans had been made upon the policies to the fullest extent. My conclusion is that the administratrix should be surcharged for the stock of the corporation which now has value, and the affirmance should be without prejudice to the right of the special guardian and the creditor, appellants, to file objections to the account as outlined in the dissenting opinion when the case was here before. Adel, J., concurs with Hagarty, J.